Counsel for the defendant suggests in his application for rehearing that the decree rendered herein revives the judgment against all of the original judgment debtors irrespective of the fact that some of the judgment debtors were not made parties to the proceedings.
Counsel has erroneously interpreted our decree. While we recited the original judgments in detail, the decree only revives the judgment insofar as the defendant Victor  Prevost, Inc. is concerned. In order that there be no misunderstanding of our decree, the judgment is revived solely and only as to the defendant Victor  Prevost, Inc. With this explanation of our decree, the application for rehearing is refused.